Citation Nr: 1043808	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-12 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for hypertension.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2007 and September 2008 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board notes that the RO appears to 
have reopened the claim of service connection for hypertension 
in the April 2009 Statement of the Case.  Notwithstanding the 
RO's apparent decision to reopen the claim, the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed by 
the Board before the Board may consider the underlying claim on 
its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Consequently, the issue before the Board is the 
threshold question of whether new and material evidence has 
been received, as set out on the title page.

Additionally, the Veteran explicitly raised a TDIU claim in the 
September 2010 Informal Hearing Presentation.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a TDIU is an element of all increased rating claims.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  It has not been 
adjudicated by the agency of original jurisdiction.  

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's PTSD symptoms are not productive of total 
occupational and social impairment.

2.  The November 2006 rating decision denying service 
connection for hypertension is final.

3.  The medical opinion regarding a nexus between the Veteran's 
service connected PTSD and hypertension is new and material 
evidence.

4.  The persuasive medical evidence does not show that 
hypertension is related to PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 70 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 
4.130, Diagnostic Code 9411 (2010).

2.  New and material evidence has been submitted to reopen a 
claim for service connection for hypertension.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108, 7104, 7105 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.156, 3.159 (2010).

3.  The criteria for the establishment of service connection 
for hypertension are not met.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rating in excess of 70 percent for service connected PTSD

Laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application of 
the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the veteran's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the entire 
recorded history, including medical and industrial history, is 
considered so that a report of a rating examination, and the 
evidence as a whole, may yield a current rating which 
accurately reflects all elements of disability, including the 
effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.

In cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In such cases, staged 
ratings are appropriate when the factual findings show distinct 
time periods where the service- connected disability exhibits 
symptoms that would warrant different ratings for each such 
distinct time period.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the state 
of the disability from the time period one year before the 
claim was filed until VA makes a final decision on the claim.  
See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is presently in receipt of a 70 percent rating for 
PTSD.  PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  A 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships.

A 100 percent evaluation is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. 
§§ 4.125, 4.130 (2010).

GAF scores between 51 and 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).  A GAF score of between 31 and 40 contemplates 
some impairment in reality testing or communication (e.g., 
speech at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
score of 21-30 indicates behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day, no 
job, home or friends).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

Evidence and Analysis

The record shows that the Veteran sought regular PTSD treatment 
at the VA Mental Health Clinic (MHC) beginning in December 
2005.  The Veteran was also enrolled in counseling at the Vet 
Center from April 2005 through August 2007.  Both the VA MHC 
and Vet Center treatment records show that the Veteran 
continually experienced psychological distress associated with 
his Vietnam service memories.  There symptoms include 
detachment from family, irritability, intrusive recollections, 
and sleep disturbances.  However, PTSD symptoms of psychosis, 
homicide or suicide ideation, inadequate grooming, 
communication difficulties, or reality impairment were not 
present.   

The Veteran underwent a VA PTSD examination in July 2007.  The 
examiner reviewed the claims file and interviewed the Veteran.  
The Veteran reported experiencing nightmares and flashbacks, 
hypervigilance, depression, social isolation, among other 
symptoms.  The examiner classified the symptoms as "moderately 
severe."  Mental status examination showed that the Veteran had 
a depressed mood and blunted affect.  However, his speech was 
normal and there were no perceptual problems as his thought 
process and content were normal.  The examiner described 
insight, judgment, and impulse control as "fair."  He noted 
that although the Veteran prefers to be alone, he is capable of 
performing activities of daily living.  The examiner diagnosed 
PTSD and assigned a GAF score of 45 for moderately severe 
symptoms.  

VA MHC treatment notes following July 2007 show that the 
Veteran continued to experience PTSD symptoms of intrusive 
thoughts, hypervigilance, irritability, and detachment from 
others.  Nonetheless, at no time did he express suicide or 
homicide ideation.  Also, there was no evidence of inadequate 
hygiene, thought process impairment, psychosis, or inability to 
complete activities of daily living.  

In a March 2008 letter, the Veteran related his current PTSD 
treatment regimen.  The next month he filed his substantive 
appeal.  He noted that his medications were increased and he 
was recommended for psychotherapy.   

The most recent VA treatment records from spring 2009 reflect 
that the Veteran participated in monthly psychotherapy 
sessions.  In a VA treatment note, dated April 2009, the 
Veteran reported feeling much better and calmer; although he 
still experienced anxiety it was less than pronounced than 
previously.  Mental status examination showed a linear and goal 
directed thought process and improved mood.  Psychosis and 
homicidal and suicidal ideation were absent.  The examiner 
commented that the Veteran felt he had a good therapeutic 
relationship with his therapist; she recommended continuing 
individual therapy and adjusting medication on an as needed 
basis.    

At the outset, the Board observes the 100 percent rating 
criteria describe symptoms resulting in total occupational and 
social impairment.  The accompanying symptoms for the 100 
percent rating criteria are listed as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The record shows that the Veteran experiences significant PTSD 
symptoms, but these symptoms have not manifested into total 
occupational and social impairment.  The record contains no 
instances of psychosis, inability to perform activities of 
daily living, homicidal or suicidal ideation, extreme memory 
loss, or impaired thought process.  The VA examination report 
shows the examiner finding moderately severe PTSD symptoms and 
assigning a GAF score of 45.  The Board notes the Veteran 
reported he is retired at the time of his July 2007 VA 
examination, and reported that he enjoyed part-time work at a 
union shop and at a newspaper at the time of VA treatment in 
November 2008.  He has also been married for many years.  After 
careful consideration of the record, the Board finds that the 
Veteran's PTSD symptoms are not productive of total social and 
occupational impairment.  A rating in excess of 70 percent for 
PTSD is denied.  38 C.F.R. § 4.130, Diagnostic Code 9411; 
Mauerhan, supra.   

In the introduction, the Board noted that the Veteran has 
raised a claim for TDIU.  This is addressed in the remand 
section.  See Rice v. Shinseki,  22 Vet. App. 447 (2009).

Finally, the Board has considered whether there is evidence 
showing that the Veteran's PTSD should be referred for 
assignment of an extraschedular rating.  The record does not 
show that this disability has markedly interfered with his 
employment status beyond that interference contemplated by the 
assigned rating, and there is also no indication that this 
disability has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  In the 
absence of an unusual disability picture such as one involving 
marked interference with employment or frequent 
hospitalization, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  

II.  Whether new and material evidence has been received to 
reopen a claim of service connection for hypertension

Laws and Regulations

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2010).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Additionally, the 
evidence necessary to meet the criteria of raising a reasonable 
possibility of substantiating the claim should be interpreted 
as enabling rather than precluding reopening.  Shade v. 
Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010)

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence added 
to the record since the last disposition in which the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).



Evidence and analysis

The Veteran contends that his hypertension is secondary to 
service connected PTSD.  The RO last finally denied the claim 
in a November 2006 decision.  Since that decision, the evidence 
submitted in support of his claim are the updated treatment 
notes by his private physician, L.A., MD, who has treated this 
condition for many years.  Dr. LA also furnished a February 
2009 letter stating that he believed the Veteran's hypertension 
was caused by PTSD.  The record also includes the April 2009 VA 
examination report expressing a negative opinion.  

The Board finds Dr. LA's updated treatment notes and his 
February 2009 opinion sufficient to grant the petition to 
reopen.  For the purposes of reopening only, the Board must 
presume the credibility of Dr. LA's opinion.  Justus, supra.  
These items of evidence are clearly new, and the positive 
opinion raises a reasonably possibility of substantiating the 
claim.  Shade, supra.  The petition to reopen is granted to 
this extent only.    

III.  Service connection for hypertension

Laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of 
a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 
498 (1995).  Additionally, certain chronic diseases, including 
hypertension, will be presumed to have incurred in service if 
manifested to a 10 percent degree within a year of separation.  
38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Evidence and analysis

The Veteran submitted private primary care records reflecting 
treatment for hypertension since 1983.  These records also 
showed regular use of medication for treatment.

The Veteran's physician, L.A., MD, submitted a February 2009 
letter.  Dr. LA reviewed his treatment notes for the Veteran 
and concluded that the Veteran's hypertension "is definitely" 
related to PTSD.  He did not provide an additional explanation 
beyond citing the treatment records to support his conclusion.    

A VA hypertension examination report, dated April 2009, is 
associated with the record.  The examiner reviewed the claims 
file and interviewed the Veteran.  The Veteran reported being 
diagnosed with hypertension in 1983 and started oral medication 
for treatment.  The current medication controls his blood 
pressure.  He denied cardiovascular disease, kidney problems, 
headaches, and nosebleeds.  The Veteran affirmed that his 
hypertension was asymptomatic.  Blood pressure readings were as 
follows: 140/80 (systolic/ diastolic), 145/85, and 142/82.  
Heart rate was measured as 75 beats per minute.  The examiner 
diagnosed essential hypertension.  He opined that it is 
unrelated to PTSD; as PTSD does not cause the type of 
hypertension present.  

The record contains both positive and negative medical 
opinions.  The Board must determine how much weight is to be 
attached to each medical opinion of record.  See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on 
one medical professional's opinion over another, depending on 
factors such as reasoning employed by the medical professionals 
and whether or not, and the extent to which, they reviewed 
prior clinical records and other evidence.  Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).  In assessing evidence such as 
medical opinions, the failure of the physician to provide a 
basis for his opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors 
for assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 
(2000). 
   
Dr. LA cited to his treatment records to support his positive 
opinion.  The VA physician after clinical examination and 
review of the record concluded that the Veteran has essential 
hypertension.  He cited that there is no evidence showing that 
PTSD caused this type of hypertension.  

The Board finds the VA physician's opinion more persuasive 
since Dr. LA's opinion does not include any scientific studies 
supporting a positive etiology.  The VA physician careful 
considered the entire record and performed a clinical 
examination.  He determined that the Veteran had essential 
hypertension and noted that PTSD does not cause essential 
hypertension.  His opinion indicated the lack of scientific 
evidence of relationship was the basis for his negative 
determination.  Dr. LA did not cite any scientific evidence of 
a relationship that would rebut the negative determination.  
Without any scientific studies to support Dr. LA's positive 
opinion, the Board finds the April 2009 VA examiner's opinion 
more persuasive.  Guerrieri, supra.; Hernandez-Toyens, supra.  
Since the Board assigns greater weight to the negative medical 
opinion, the claim is denied.  38 C.F.R. § 3.310; See id.  

The Board has considered whether service connection is 
warranted on a direct basis.  However, there is no medical or 
lay evidence indicating that hypertension was initially 
manifested during service or within a year of separation to 
support such a claim on a direct or presumptive basis.  
38 C.F.R. §§ 3.303, 3.307, 3.309.

IV.  Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 
30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon 
receipt of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in June 2007 and May 2008 
letters, prior to the date of the issuances of the relevant 
appealed rating decisions.  The Board further notes that both 
letters contained notice concerning how a disability rating and 
an effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, the May 2008 letter complied with notification 
requirement for petitions to reopen for new and material 
evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The May 
2008 notice letter provided information on how to substantiate 
an underlying service connection claim.  The Veteran also 
indicated actual knowledge of the information and evidence 
necessary to substantiate a secondary service connection claim 
in the February 2009 notice of disagreement.  He asserted that 
hypertension was secondary to PTSD and submitted a letter from 
his private physician acknowledge such a relationship.  The 
appeal was subsequently readjudicated in an April 2009 
Statement of the Case.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  The Board finds that no prejudice 
inures to the Veteran by granting his petitions to reopen and 
reviewing the claims on the merits. Bernard v. Brown, 4 Vet. 
App. 384 (1993).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, the Veteran was 
afforded VA examinations in July 2007 and April 2009 that were 
fully adequate for the purposes of adjudication.  The VA 
examination reports reflect a full review of the claims file, 
interview of the Veteran, physical examination, and medical 
opinions by appropriately qualified healthcare providers.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board notes that the Veteran asserts the VA hypertension 
examination is inadequate since the examiner did not provide an 
explanation, consider whether PTSD aggravates hypertension, and 
address Dr. LA's positive opinion.  The Board finds the VA 
examiner's opinion sufficient as indicating a lack of medical 
studies showing a positive association between essential 
hypertension and PTSD.  The absence of any medical findings of 
such an association would preclude the possibility of 
aggravation.  Similarly, the failure to address Dr. LA's 
opinion does not render the VA medical opinion inadequate as 
Dr. LA does not cite to any medical studies finding a positive 
association.  The Board has considered the Veteran's objections 
to the April 2009 VA examination report, but finds them to be 
without merit.  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.




ORDER

A rating in excess of 70 percent for PTSD is denied.

Petition to reopen a claim of service connection for 
hypertension is granted, to this extent only.

Service connection for hypertension is denied.


REMAND

The record also shows that the Veteran raised a related issue 
of total disability based upon individual unemployability 
(TDIU).  Regarding TDIU claims, the Court has held that a TDIU 
is an element of all claims for an increased rating.  See Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  In the September 2010 
informal hearing presentation, the Veteran asserted that he is 
unable to maintain full time employment due to his service 
connected disabilities.  The issue of TDIU is raised as part of 
the claim for an increased rating for PTSD. See id.  The RO 
must adjudicate the TDIU claim following all appropriate notice 
and development.

Accordingly, the case is REMANDED for the following action:

1. Furnish notice to the Veteran of the 
information and evidence necessary to 
substantiate a TDIU claim.

2. Adjudicate the issues of entitlement to a 
TDIU, after undertaking any development 
deemed necessary for this determination 
(e.g., a VA examination).

3. After completion of the above, and any 
additional development of the evidence that 
the agency of original jurisdiction may deem 
necessary, the RO should review the record 
and adjudicate the TDIU claim.  If any 
benefit sought remains denied, the Veteran 
and his representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


